                                         Case 4:18-cv-01060-YGR Document 269 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7     DANIEL BERMAN,                                     CASE NO. 18-cv-01060-YGR
                                   8                   Plaintiff,                           ORDER RE: MOTION FOR LEAVE TO FILE
                                                                                            MOTION FOR RECONSIDERATION AND
                                   9             vs.                                        VACATING HEARING ON MOTION FOR
                                                                                            CLASS CERTIFICATION
                                  10     FREEDOM FINANCIAL NETWORK, LLC, ET
                                         AL.,                                               Re: Dkt. No. 268
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                              The Court is in receipt of the motion of defendants Fluent, Inc., Freedom Debt Relief,
                                  13
                                       LLC, Freedom Financial Network, LLC, and Lead Science, LLC for leave to file a motion for
                                  14
                                       reconsideration. (Dkt. No. 268.)
                                  15
                                              Plaintiffs are directed to file a response no later than September 29, 2020. Defendants
                                  16
                                       shall file a reply no later than October 6, 2020.
                                  17
                                              The hearing on plaintiffs’ motion for class certification, currently set for hearing on
                                  18
                                       October 6, 2020, is VACATED to be set by further notice of the Court as needed.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: September 14, 2020
                                  21                                                            YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
